355 F.3d 1140
Mudher Jassim Mohamed AL-SAHER, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 99-71308.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 9, 2001.
Filed October 23, 2001.
Amended January 21, 2004.

1
J. Jack Artz, Pasadena, CA, for the petitioner.


2
Thankful T. Vanderstar and Nancy E. Friedman, U.S. Department of Justice, Washington, DC, for the respondent.


3
Petition to Review a Decision of the Board of Immigration Appeals. INS No. Aqs-nyk-ljz.


4
Before HUG, and B. FLETCHER, Circuit Judges, and KING, District Judge.*

ORDER

5
The opinion filed October 23, 2001, showed an incorrect INS No. Anz-vgt-mqf. The opinion is reported as Al-Saher v. I.N.S., 268 F.3d 1143 (9th Cir.2001). It is ordered that the opinion be amended to reflect the correct INS number, which is INS No. Ane-nib-zti.



Notes:


*
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation